  Case 2:20-cv-03804-JS Document 4 Filed 10/29/20 Page 1 of 3 PageID #: 20



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JACQUELINE MISNAZA,

                       Plaintiff,
                                               ORDER
           -against-                           20-CV-3804(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Daniel Adam Osborn, Esq.
                    Osborn Law
                    43 West 43rd Street, Suite 131
                    New York, New York 10036

For Defendant:         No appearance.

SEYBERT, District Judge:

           On    August   19,   2020,   plaintiff     Jacqueline    Misnaza

(“Plaintiff”) filed a Complaint against the Commissioner of Social

Security seeking review of the decision of the Administrative Law

Judge pursuant to Section 205(g) of the Social Security Act, as

amended, 42 U.S.C. § 405(g), together with an application to

proceed in forma pauperis (“IFP”).          (Compl., D.E. 1; IFP Mot.,

D.E. 2.)   For the reasons that follow, the application to proceed

in forma pauperis is DENIED WITHOUT PREJUDICE and with leave to

renew upon completion of the AO 239 in forma pauperis application

form.   Alternatively, Plaintiff may remit the $400.00 filing fee.

           On the in forma pauperis application, Plaintiff reports

that she is employed at US Pack and that her weekly take-home pay
  Case 2:20-cv-03804-JS Document 4 Filed 10/29/20 Page 2 of 3 PageID #: 21



is $1,100.50.      (See IFP Mot. ¶ 2.)        Although Plaintiff reports

that she has not received an income in the past twelve months from

any other source, she represents that she has $16,512.65 in her

savings and/or checking accounts.            (See IFP Mot. ¶¶ 3-4.)          As

reported, the only item of value Plaintiff owns is a 2002 Toyota

RAV4 with an approximate value of $1,500.00.             (See IFP Mot. ¶ 5.)

Plaintiff reports regular monthly expenses, including housing,

transportation, food, and utilities, totaling $2,555.00 (IFP Mot.

¶ 6.)   She also reports that she contributes $600.00 a month to

support her mother.      (IFP Mot. ¶ 7.)     In answering whether she has

any   debts   or   financial     obligations,      Plaintiff    wrote    “I’ve

consol[i]dated     all   my   debts   in   Feb.   2019   $22,00000   including

hospital bills $2200 still owed.”            (IFP Mot. ¶ 8.)         The Court

finds Plaintiff’s response concerning her financial obligations to

be incomplete and unclear.

          Because Plaintiff’s responses do not permit the Court to

conclude that she is qualified to proceed in forma pauperis,

Plaintiff’s application is DENIED WITHOUT PREJUDICE to a renewal

upon completion of the AO 239 in forma pauperis application form

annexed to this Order.        Plaintiff is directed to either remit the

$400.00 filing fee or complete and return the enclosed in forma

pauperis application (AO 239) application within fourteen (14)

days from the date of this Order.           Plaintiff shall set forth her


                                       2
  Case 2:20-cv-03804-JS Document 4 Filed 10/29/20 Page 3 of 3 PageID #: 22



current financial position on the long form in forma pauperis

application (AO 239) as best she can under the circumstances.

Plaintiff is cautioned that a failure to timely comply with this

Order will lead to the dismissal of the Complaint without prejudice

and judgment will enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of Court is directed to include the AO 239 in

forma pauperis application form with this Order.



                                         SO ORDERED.



                                           /s/ JOANNA SEYBERT _
                                         Joanna Seybert, U.S.D.J.

Dated:   October   29 , 2020
         Central Islip, New York




                                     3
